Citation Nr: 1241991	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES


1.  Entitlement to service connection for a disability of the right upper extremity.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating for a right thumb disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, December 2008, June 2009, and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for hypertension, a heart disorder, diabetes mellitus, and a disability of the right upper extremity, and the Veteran's claim of entitlement to an increased rating for a right thumb disability.

In November 2011, the Veteran testified before the Board at a hearing that was held via videoconference from the Board's offices in Washington, D.C.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).  This evidence consisted of various reports of VA examination of disabilities (cervical spine, right ankle, and right and left knees) not currently on appeal.

With respect to the Veteran's claim of entitlement to service connection for a disability of the right upper extremity, the Board notes that in May 2005, the Veteran filed a claim for service connection for a right hand/wrist condition.  In subsequent correspondence and at his November 2011 hearing before the Board, the Veteran clarified that he was seeking service connection for a right elbow condition, and not a right hand/wrist condition.  For example, in a letter VA received from the Veteran in February 2010, he stated, "[t]his is in response to SSOC dated January 26, 2010.  I am in disagreement with the issue of 'service connection' for right hand/wrist.  The condition should be 'service connection' for 'injury to right elbow.'  Request correction."  Given that the RO developed service connection claims for disabilities of both the right hand/wrist and the right elbow (service connection for a right elbow disability was denied in a June 2009 rating decision), the Board has recharacterized the issue on appeal as entitlement to service connection for a disability of the right upper extremity.  As the Veteran has clarified that he is seeking service connection only for the right elbow, however, the Board construes the issue on appeal as involving only a disability of the right elbow.  As such, in evaluating entitlement to service connection for a disability of the right upper extremity, the Board will not address entitlement to service connection for a right hand/wrist condition.

The issue of entitlement to an increased rating for a right thumb disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a chip fracture of the right olecranon (right elbow) in service.  Since the initial in-service injury, he has experienced pain and limitation of motion of the right elbow.

2.  The Veteran had active service in Alaska during the Vietnam War; his military occupational specialty was equipment and petroleum storage specialist.  He did not serve in the Republic of Vietnam during service.  

3.  The Veteran's service records do not demonstrate that he was exposed to herbicide agents in service.

4.  The Veteran's diabetes mellitus first manifested many years after service and is not related to his service or to any aspect thereof.

5.  The Veteran's heart disorder (coronary artery disease and mitral valve disorder) first manifested many years after service and is not related to his service or to any aspect thereof.

6.  There is no evidence of any blood pressure readings that meet VA criteria for a diagnosis of hypertension during service or within one year of the Veteran's separation from service. 

7.  The Veteran's hypertension first manifested many years after the Veteran's separation from service and is not related to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A right elbow disability (residuals of a right elbow chip fracture) was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A heart disorder (coronary artery disease and mitral valve disorder) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a right elbow disability as a result of a fracture he sustained in service.  In written statements and in his November 2011 hearing, the Veteran described having injured his right arm while playing intramural sports, sustaining fractures of both his right thumb and right elbow.  He is in receipt of service connection for the residuals of the fracture of the right thumb.  

The Veteran also contends that his heart disorder and hypertension had their clinical onset during his period of active service.  In November 2011 testimony before the Board, the Veteran stated that he initially was informed that he had high blood pressure in service, and was placed on a weight reduction program as a means of controlling his blood pressure.  He also indicated that he experienced tightness of his chest and shortness of breath during service, and that these symptoms were later determined to be related to coronary artery disease.

Finally, he asserts that he developed diabetes mellitus as a result of in-service exposure to herbicide agents.  He acknowledges that he did not serve in the Republic of Vietnam during the Vietnam War, or in any other location where use of herbicide agents has been confirmed.  Nonetheless, he asserts that he was exposed to herbicide agents while serving as an equipment and petroleum storage specialist in Alaska.  

For these reasons, he asserts that he is entitled to service connection for a disability of the right elbow, a heart disorder, hypertension, and diabetes mellitus.

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify a claimant of the evidence that is necessary, or would be of assistance, in  substantiating his or her claims, and to provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the claim for service connection for a disability of the right upper extremity, the Board in this decision grants service connection for a right elbow disability, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion as to whether VA's duties to notify or assist have been satisfied with respect to the claim is necessary.  Any deficiencies with respect to either VA's duty to notify or assist are harmless.  As such, there is no prejudice to the Veteran in proceeding with an adjudication of the merits of this claim.

With respect to the claim for service connection for diabetes mellitus, notice was provided to the Veteran in March 2008, prior to the initial adjudication of this claim in December 2008.  With respect to the claims for service connection for hypertension and a heart disorder, notice was provided to the Veteran in July 2009, prior to the initial adjudication of these claims in October 2009.  The content of the notice letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, including the Dingess notice elements (notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).  

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims file.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Under the VCAA, VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran was not provided with an examination with respect to his claim for service connection for hypertension.  Although his service treatment records show isolated diastolic blood pressure readings of 88, such readings do not meet VA criteria for a diagnosis of hypertension and are considered normal for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertension as diastolic blood pressure that is predominantly 90mm or greater).  The Board acknowledges that the Veteran has contended that he was placed on a weight loss program in service as a means of controlling his blood pressure.  These statements, however, are not credible, as none of the associated records suggest that the program was intended to control his blood pressure.  Additionally, contemporaneous records dated in January and March 1978 show that the Veteran denied ever having been told that he had high blood pressure.  As there is no evidence of hypertension in service, and there is no credible or probative evidence that his current hypertension may be associated with his active service, the facts of this case do not meet the criteria to warrant a VA examination.  See McLendon, 20 Vet. App. at 83; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran also was not provided with examinations for diabetes mellitus or a heart disorder.  The evidence shows that the Veteran's diabetes mellitus was initially diagnosed in June 1992, more than 13 years after his discharge from active duty.  His heart disorder initially was diagnosed in May 2009, approximately 3 decades after his separation from service.  There is no competent evidence relating either disability to the Veteran's active service.  Significantly, neither diabetes mellitus nor the Veteran's heart disorder is the type of condition that is capable of lay observation.  See Layno v. Brown, 6 Vet App. 465, 470 (1994) (holding that the veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  In addition, although he contends that he developed diabetes mellitus as a result of exposure to herbicide agents, he has not submitted any competent evidence demonstrating that he set foot within the Republic of Vietnam during the Vietnam War, or that he was otherwise exposed to herbicide agents in service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  Further, provisions in VA's Adjudication Procedures Manual Rewrite M21-1MR, pt. IV, subpt. Ii, ch. 2, § C.10.rr, provide that there are no scientific studies supporting a finding of harmful health effects for secondary or remote herbicide contact, as the Veteran in this case contends.  As there is no competent evidence suggesting that the Veteran's diabetes mellitus or heart disorder is related to his active service, there is no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  As such, VA is not required to afford him a medical examination and/or obtain a medical opinion as to the etiology or onset of his diabetes mellitus or his heart disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). 

In November 2011, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including hypertension, coronary artery disease, diabetes mellitus, and arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").




A.  Right Elbow Disability

As noted in the Introduction above, the Veteran contends that he has a right elbow disability as a result of a fracture he sustained in service.  Specifically, the Veteran asserts that he injured his right arm while playing intramural sports, sustaining a fracture of right elbow at the same time he fractured his right thumb.  Notably, he is in receipt of service connection for the residuals of the fracture of the right thumb.  

The Veteran's service treatment records demonstrate that in June 1972 he reported to sick call after he injured his right thumb and right elbow while playing softball.  Physical examination revealed a chip fracture of the right thumb.  The Veteran was referred to the orthopedic clinic for additional evaluation.  

On examination in the orthopedic clinic, the Veteran was observed to have point tenderness over the right olecranon (elbow) and over the interphalangeal joint of the right thumb.  X-ray examination revealed a fracture of the right thumb and a possible fracture of the right elbow.  His arm was placed in a long arm cast, and he was instructed to return for follow up evaluation in four weeks.  On follow up evaluation four weeks later, X-ray examination revealed an old chip fracture of the tip of the olecranon.   He was assessed with fractures of the right thumb and right olecranon, and placed on a limited duty profile.

The Veteran underwent a final X-ray examination of his right elbow in August 1972.  At that time, there were no changes in the position and alignment of the fracture fragments observed since the last examination.  Physical examination of the right elbow revealed no tenderness or other abnormalities.  The Veteran was returned to full duty, without restriction.

The remainder of the Veteran's service treatment records is silent as to a right elbow disability.  On examination in February 1979, prior to his separation from service, the Veteran did not complain of any problems with his right elbow, and no disabilities of the upper extremities were found on examination.

In November 2011 testimony before the Board, the Veteran stated that he continued to experience periodic pain and limitation of motion of his right elbow after his separation from service.  Currently, he was unable to completely straighten his right elbow.  He stated that although he continued to have trouble with his right elbow following his separation from service, he did not seek formal attention for his right elbow until approximately 1980.  Recently, he had not undergone any treatment for his right elbow, due to restrictions in American Samoa with getting VA treatment.

In support of his claim, the Veteran submitted a November 2010 statement from his private physician, in which the private physician in part related his right elbow disability to injuries sustained in service.  The physician indicated that currently the Veteran had limited range of motion of the right elbow due to pain and stiffness.  X-ray examination revealed extensive degenerative changes, as demonstrated in the report of VA X-ray examination attached to the physician's November 2010 letter.

The Veteran has provided credible testimony as to the incurrence of a right elbow disability in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  This testimony is supported by competent evidence showing that he was treated in service for a right elbow injury sustained while playing softball.  He has also provided credible and competent testimony as to the continuity of right elbow pain and limitation of motion since the injury was sustained, and this testimony is supported by the clinical evidence of record.

As the Veteran is competent to report a continuity of symptomatology, he is competent to relate his currently diagnosed disability to the injury sustained during his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The November 2010 letter from the Veteran's private physician supports a finding of a causal relationship between the Veteran's current disability and the in-service injury.

As the credible and competent evidence of record supports a finding that the Veteran's current right elbow disability is related to the demonstrated in-service injury, the Board finds that it is at least as likely as not that the Veteran's right elbow disability was incurred in active service, and that service connection for a right elbow disability is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Service connection for a right elbow disability is therefore granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Diabetes Mellitus

The Veteran asserts that he developed diabetes mellitus as a result of exposure to herbicide agents while he was stationed in Alaska from 1972 to 1974.  In November 2011 testimony before the Board, the Veteran described a two-month detail he spent cleaning planes and other equipment that had been shipped to Alaska from Vietnam.  As the planes and equipment had been shipped from Vietnam, he believed the planes and equipment to have been covered with exfoliants including Agent Orange.  Through contact with these planes and this equipment, he asserts that he was exposed to herbicide agents on a secondary basis.  He acknowledges that he did not serve in the Republic of Vietnam, and that he was not diagnosed with diabetes mellitus in service, or for many years after his separation from service.  He contends that his in-service exposure to herbicide agents on a secondary basis, however, was sufficient to cause him to develop diabetes mellitus many years after the in-service exposure.

The record reflects that the Veteran was first diagnosed with impaired glucose tolerance in February 1992, and that he was formally diagnosed with diabetes mellitus in June 1992.  As the Veteran's diabetes mellitus did not manifest until more than one year after his separation from service, the Board concludes that the Veteran is not entitled to presumptive service connection on the basis of the disability manifesting to a degree of 10 percent or more within one year following active service.  

As the Veteran asserts that he developed diabetes mellitus as a result of exposure to herbicide agents, and diabetes mellitus is among the diseases which have been determined to have a positive correlation with herbicide exposure, see 38 C.F.R. § 3.309(e) (2011), the next question before the Board is whether the Veteran may be presumed to have been exposed to herbicide agents as a result of his service, such that he may be entitled to service connection on this presumptive basis.  See 38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. §§ 3.307(a)(6).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the Veteran does not contend that he had service in the Republic of Vietnam during the applicable time period, and his service records do not demonstrate service that would qualify him for the presumption of exposure.  As such, the Board may not presume that the Veteran was exposed to herbicide agents in service, and he is not entitled to presumptive service connection for diabetes mellitus on this basis.  The Veteran may, nevertheless, establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

The Veteran's service personnel records show that he was stationed in Alaska from January 1972 to April 1974 (during the Vietnam War) and that his military occupational specialty during the period he was stationed in Alaska was equipment and petroleum storage specialist.  His service records do not show that any of the equipment that he handled was shipped from Vietnam to Alaska.  His service records also do not demonstrate that he had any exposure to herbicide agents, either directly, or as a result of secondary exposure to contaminated planes and equipment.

Even if the Veteran was exposed to herbicide agents on a secondary basis as he asserts, a VA Memorandum for the Record indicates that there are no studies that show harmful health effects for any secondary or remote herbicide exposure, such as that which occurs based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  See Memorandum for the Record, Subject:  Herbicide Use in Thailand during the Vietnam Era, VA Adjudication Procedures Manual Rewrite M21-1MR, pt. IV, subpt. ii, ch.2, § C.10.rr.  In addition, there is no evidence in the claims file indicating that any of the Veteran's treating providers found a relationship between his diabetes mellitus and his active service, including by way of alleged exposure to herbicide agents.  

The Board has considered the Veteran's assertions that his diabetes mellitus is related to his service.  However, to the extent that he ascribes his diabetes mellitus to service, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  Significantly, diabetes mellitus is not the type of condition that is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303  (2007).  The Veteran does not have the medical expertise to provide an opinion regarding the etiology.  While he argues that his diabetes mellitus is attributable to exposure to herbicide agents in service, his statements alone are not competent to provide either a diagnosis or the medical nexus, and a medical professional has not made this connection.  Thus, the Veteran's lay assertions are not competent or sufficient to warrant a grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

In sum, the weight of the evidence shows that the Veteran's diabetes mellitus first manifested many years after his period of active service and is not related to service or to any incident therein.  As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Heart Disorder

The Veteran asserts that he first experienced symptoms associated with coronary artery disease in 1973 while he was stationed at Fort Richardson in Alaska.  At his November 2011 hearing before the Board, the Veteran described going to sick call for complaints of chest tightness and shortness of breath.  He reportedly underwent ECG examination, which was negative for evidence of any abnormalities.  Thereafter, he continued to experience shortness of breath during physical training and shortly afterwards.  On occasion, he was required to modify his physical training due to his shortness of breath.  Following his separation from service, the Veteran continued to experience shortness of breath with physical activity such as climbing stairs.  After seeking treatment in 2009 for chest tightness and shortness of breath, the Veteran was diagnosed with coronary artery disease.  As he experienced similar symptoms during service, the Veteran asserts that he is entitled to service connection for his heart disorder.  Alternatively, he asserts that his heart disorder is related to his diabetes mellitus, and that he is entitled to service connection on a secondary basis.

The record reflects that in April 2003, the Veteran sought emergency medical attention for chest pain with substernal heaviness that rotated to the left shoulder and arm, and was associated with shortness of breath, nausea, and diaphoresis.  His medical history was considered to be remarkable for hypertension.  On examination, the Veteran admitted that over the past several months he had had "inklings" of substernal heaviness during exertion, or when he was extremely fatigued, and, on occasion, when he was climbing off his crane at work.  Physical work up and testing resulted in a diagnosis of acute coronary syndrome; there were no signs of infarct or acute ischemia.  He was discharged on daily aspirin, his usual antihypertensives, and sublingual nitrogen.  He was instructed to return to the emergency department if he experienced recurrent chest pressure, particularly if it was not relieved by sublingual nitroglycerin.

In April 2009, the Veteran sought treatment for a two-year history of "crushing chest tightness" associated with dsypnea on exertion and at rest.  During exercise stress testing, the Veteran collapsed and became bradycardic; he was admitted to the hospital for a full cardiac work up.  Evaluation resulted in a diagnosis of coronary artery disease.  In May 2009, the Veteran underwent coronary artery bypass grafting (CABG) and mitral valve replacement.  Since May 2009, the Veteran has continued to receive care for coronary artery disease and mitral valve disorder, s/p CABG and mitral valve replacement.

As the Veteran's coronary artery disease and mitral valve disorder did not manifest until more than one year after his separation from service, the Board concludes that the Veteran is not entitled to presumptive service connection on the basis of the disability manifesting to a degree of 10 percent or more within one year following active service.  

The Veteran has not directly contended that his coronary artery disease is related to an alleged history of exposure to herbicide agents.  However, in addressing this theory of presumptive service connection, the Board notes that during the pendency of the appeal, ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be associated with a history of exposure to herbicide agents, see Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202, 53204 (Aug. 31, 2010).  As detailed above, the Board, by this decision, has determined that the Veteran is not entitled to the presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  As such, the Veteran's coronary artery disease may not be presumed to be related to exposure to herbicide agents in service.  

Next, insofar as the Veteran asserts that his coronary artery disease is related to his nonservice-connected diabetes mellitus, the Board concludes that such assertion is without merit, as entitlement to secondary service connection presupposes the existence of an established service-connected disability.  In this decision, the Board has denied service connection for diabetes mellitus, and there is no competent evidence of record showing that any cardiovascular disorder is proximately due to or the result of any service-connected disability.  As such, service connection for a heart disorder is not warranted on a secondary basis.

The Board turns next to the question of whether service connection is warranted on a direct incurrence basis (i.e., whether his heart disorder had its clinical onset in service or is otherwise related to his service).  In this regard, the Board notes that despite assertions that he experienced chest tightness and shortness of breath in service, and that he underwent ECG examination while stationed in Alaska, the Veteran's service treatment records are silent as to any such complaints, or any findings or diagnoses related to a heart disorder.  On examination in February 1979, prior to separation from service, the Veteran denied ever having had, or currently having shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or any heart trouble.  Cardiovascular examination revealed no abnormalities.  In addition, there is no evidence in the claims file indicating that any of the Veteran's treating providers found a relationship between his heart disorder and his active service.  

The Board has considered the Veteran's assertions that his heart disorder is related to his service.  However, to the extent that he ascribes his heart disorder to service, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  A heart disorder is not the type of condition that is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to provide an opinion regarding the etiology.  While he argues that his heart disorder is attributable to his service, his statements alone are not competent to provide either a diagnosis or the medical nexus, and a medical professional has not made this connection.  In addition, although the Veteran is competent to report that he experienced chest tightness and shortness of breath in service, his assertions in this regard are not credible.  His service treatment records do not reflect such complaints or any findings consistent with his assertions, and post-service records show that he reported the onset of symptoms many years after his separation from service.  Given that the Veteran's report of the onset of symptoms in service is not credible, and his assertions otherwise relating his heart disorder to service are not competent, the Board concludes that the Veteran's lay assertions are not competent or sufficient to warrant a grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

In sum, the weight of the evidence shows that the Veteran's heart disorder first manifested many years after his period of active service and is not related to service or to any incident therein.  As the preponderance of the evidence is against the claim for service connection for a heart disorder, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
D.  Hypertension 

The Veteran's service treatment records show diastolic blood pressure readings of 88 in March 1978 and on examination in February 1979, prior to his separation from service.  These readings are somewhat elevated, but are considered normal for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Otherwise, systolic and diastolic pressure readings throughout his period of active service are well within the range of normal.  Id.

At his November 2011 Board hearing, the Veteran acknowledged that he had not been diagnosed with hypertension during his active service.  However, he asserted that he had been informed that his blood pressure was high, and that he had been placed on a weight loss program as a means of controlling his blood pressure.  

The Veteran's service treatment records in this regard show that in February 1978 his weight was recorded as 248 lbs, a 72 lb weight gain from the time he entered service.  He was referred to the diet clinic for a weight reduction program.  Subsequent records dated through January 1979 show that the Veteran's weight continued to be monitored, but that his efforts were largely unsuccessful.  None of the records associated with the Veteran's weight loss efforts include any notations pertaining to his blood pressure, including that his blood pressure was even measured.  On examination in February 1979, prior to separation from service, the Veteran weighed 235 lbs.  At that time, he denied ever having had, or currently having high blood pressure.

At his November 2011 hearing, the Veteran stated that shortly after his separation from service, he began to experience headaches associated with high blood pressure.  He stated that he initially was diagnosed with hypertension approximately 25 years before he appeared for the November 2011 hearing.  His treating physician reportedly had informed him that he thought that the hypertension was related to service.  When questioned as to whether he had submitted records from this physician to VA, the Veteran confirmed that VA had those records.

Despite the Veteran's contentions that he initially was diagnosed with hypertension in approximately 1986, the first diagnosis of hypertension of record is in March 1992, 19 years after his separation from service.  Records dated prior to 1992 do not demonstrate symptoms or findings consistent with hypertension.  In addition, although the Veteran reported that his physician had informed him that his hypertension was related to his active service, such is not reflected in the physician's records, or in any of the other evidence of record.

After reviewing the evidence of record, the Board concludes that service connection for hypertension is not warranted.  The Board recognizes that the diastolic readings of 88 in service are on the high end of normal.  However, VA criteria for a diagnosis of hypertension is diastolic pressure that is predominantly 90 mm or greater.  Id.  Here, there is no evidence that the Veteran had diastolic pressure predominantly 90 mm or greater during his period of active service.  Neither is there in-service evidence of isolated systolic hypertension (systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm), such that the criteria for a diagnosis of isolated systolic hypertension in service were met. 

The evidence also does not support a finding that the Veteran had high blood pressure in service that led to an official diagnosis of hypertension after service.  The Board in this respect has considered the Veteran's statements in support of his claim.  See 38 U.S.C.A. § 1154(a) (requiring that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits).  In the instant case, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to diagnose himself with hypertension or relate such disability to symptoms he experienced in service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that knowledge, skill, experience, training or education is necessary for an etiological opinion where the veteran is not competent to identify the medical condition and its cause); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that a professional medical opinion is not required to establish a nexus if a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  With respect to the Veteran's assertions that he was placed on a weight reduction program in service as a means of controlling his blood pressure, the Board finds that such assertions are not credible, as they are not supported by the contemporaneous evidence of record.  As noted above, none of the associated records suggest that the program was intended to control his blood pressure.  As the Veteran's assertions regarding the intention of the in-service weight reduction program are not credible, and the Veteran is not otherwise competent to provide an opinion relating his hypertension to symptoms in service, his lay statements attesting to such a relationship are entitled to no probative weight.  

In sum, there is no competent evidence relating the Veteran's hypertension to his active service.  The weight of the credible evidence demonstrates that the Veteran's hypertension first manifested many years after service and is not related to his active service or to any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right elbow disability (the residuals of a chip fracture of the right olecranon) is granted.

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.



REMAND

Additional development is needed prior to further disposition of the claim of entitlement to an increased rating for a right thumb disability.

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his right thumb disability, as the current disability rating does not adequately compensate him for the pain, limitation of motion, and decreased grip strength that causes him to drop objects held in the right hand.  He additionally asserts that he is entitled to compensation for a loss of sensation in the area of his thumb, going down his right wrist, which he attributes to the in-service injury.  

A review of the record reflects that the Veteran's right thumb is deformed at the metacarpal interphalangeal joint, and that the range of motion of his right thumb is restricted.  The record also reflects that the range of motion of the Veteran's right wrist was restricted on VA examination in May 2009 and in September 2010.  Otherwise, there are no significant abnormalities of the right wrist.  In addition, the record reflects that the Veteran has been diagnosed with generalized polyneuropathy.

It is unclear whether the decreased grip strength and loss of sensation the Veteran complains of is attributable to factors other than his in-service injury, such as the limitation of motion of his right wrist, or his generalized polyneuropathy.  For this reason, the Board concludes that a remand for an examination is necessary in order to clarify the manifestations of the Veteran's service-connected right thumb disability and the severity of those manifestations.  

Finally, comprehensive VA clinical records dated after July 2009 have not been associated with the claims file.  As the Veteran has indicated that he has continued to receive regular VA treatment since July 2009, the Board finds that there are additional VA treatment records that may be relevant to the claims that are outstanding.  As such, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records relevant to the right thumb disability dated from July 2009 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  After the action in Paragraph (1) has been completed, schedule the Veteran for an examination or examinations, as appropriate, to determine the nature, extent, severity and manifestations of his service-connected right thumb disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All necessary tests should be conducted.  All orthopedic, muscular, and neurologic impairment found to be present and attributable to the right thumb disability should be noted. 

The examiner must report the gap, if any, between the thumb pad and fingers.  The examiner should report any additional limitation due to pain, fatigue, incoordination, weakness, or flare-ups.  

Finally, if feasible, the examiner should attempt to distinguish between the disability attributable to the Veteran's service-connected right thumb disability and all applicable nonservice-connected disabilities, including limitation of motion of the right wrist and generalized polyneuropathy.  If such a distinction is not feasible, the examiner should specifically so state, and explain the reasons why such a distinction cannot be made.

3.  Then, readjudicate the Veteran's claim of entitlement to an increased rating for a right thumb disability.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


